940 F.2d 666
UNPUBLISHED DISPOSITIONNOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Willie BAKER, Defendant-Appellant.
No. 90-2627.
United States Court of Appeals, Seventh Circuit.
Submitted Aug. 6, 1991.Decided Aug. 14, 1991.

Before WOOD, JR., EASTERBROOK and KANNE, Circuit Judges.

ORDER

1
Willie Baker pled guilty to one count of making a false statement to the U.S. Department of Health and Human Services, and one count of making a false statement to the Small Business Administration, both in violation of 18 U.S.C. Sec. 1001, and was sentenced to five years in prison.  He represents himself on this appeal.


2
Baker's only argument is that his five-year sentence is void because it exceeded the maximum two-year sentence provided by the Small Business Act, 15 U.S.C. Sec. 645(a).  This argument lacks merit.  The government had the discretion to prosecute Baker under the general statute, 18 U.S.C. Sec. 1001, instead of the more specific statute, 15 U.S.C. Sec. 645(a), which provides for lesser penalties.  Its decision to proceed under 18 U.S.C. Sec. 1001 was thus proper.  See United States v. Carter, 526 F.2d 1276, 1278 (5th Cir.1976);  United States v. Anderez, 661 F.2d 404, 407-08 (5th Cir.1981);  cf. United States v. Witherspoon, 581 F.2d 595, 599 (7th Cir.1978).


3
We accordingly grant Baker's "Motion for Dismissal of Court Appointed Attorney and Appellant's Brief" and affirm the judgment of the district court.


4
AFFIRMED.